JANVIER, J.
Plaintiff seeks to recover $880 as commission claimed to have been earned by him as real estate agent during October, 1925, when two salesmen employed by him obtained an offer from Dr. F. Theodore Beatrous to purchase certain property, which defendant had listed with plaintiff for sale.
It is alleged that defendant failed to consummate the transaction. Defendant now resists payment of the commission, principally on the ground that the offer to purchase was not obtained until after the time limit fixed by him had expired. The trial court found that the time limit had not expired, and rendered judgment in favor . of plaintiff.
Although defendant has appealed from the said judgment, his attorney has favored this court with neither oral argument nor brief. A superficial examination of the record, which is all we feel justified in giving it, in view of the lack of interest displayed by defendant’s attorney, indicates that the finding of the trial court was correct. Such inaction does not stimulate judicial research or activity, but rather tends to .strengthen the conviction, which we have formed from a reading of the record, that there is no merit in defendant’s contention.
The judgment appealed from is therefore affirmed.